PER CURIAM.
After petitioner was acquitted of a charge of grand theft, the state filed a new petition for delinquency based on facts arising out of the same incident as those involved in the charge for which petitioner was acquitted.
The second petition was more than 45 days after petitioner was arrested for the events which led to the first charge.
The trial court lacks jurisdiction to entertain the second petition, therefore, the petitioner is entitled to a writ of prohibition, absolute. Thomas v. State, 374 So.2d 508 (Fla.1979); T. R. v. State, 364 So.2d 100 (Fla. 1st DCA 1978).
*783It is assumed that it will not be necessary to issue the writ in fact and that the respondent will discharge the petitioner upon receipt of this opinion and decision.